PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,702,140
Issue Date: 2017 Jul 11
Application No. 15/196,415
Filing or 371(c) Date: 29 Jun 2016
Attorney Docket No. 3H07.01-429/02-403-US-i 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 filed February 26, 2021.

The petition is DISMISSED.

Petitioner requests reconsideration of the Office’s Response to Request for Certificate of Correction mailed February 2, 2021, denying a request to issue a certificate of correction correcting domestic benefit claims under 35 U.S.C. 120 for the above-identified patent. Specifically, petitioner asserts that a petition under 37 CFR 1.78 is not required because no new priority claim is being made in the certificate of correction. Petitioner further asserts that the benefit claims were not actually delayed because the benefit claims were properly recited in a preliminary amendment to the specification filed with the application. Lastly, petitioner asserts that the errors which are requested to be corrected are typographical or clerical. 

37 CFR 1.78(d)(2) states, in pertinent part, that any nonprovisional application that claims the benefit to one or more prior-filed nonprovisional applications must contain or be amended to contain a reference to each such prior-filed application, identifying it by application number (consisting of the series code and serial number). If the later-filed application is a nonprovisional application, the reference required by this paragraph must be included in an application data sheet (§ 1.76(b)(5)). The reference also must identify the relationship of the applications, namely, whether the later-filed application is a continuation, divisional, or continuation-in-part of the prior-filed nonprovisional application, international application, or international design application. § 1.78(d)(3)(ii) states that if the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application.

Petitioner’s argument has been considered, but is not persuasive. As noted in MPEP § 211.03, if the application which a benefit claim is sought to be added is a utility or plant application filed under 35 U.S.C. 111(a), the benefit claim of the prior application under 35 U.S.C. 120 must be made during the pendency of the application and within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed 

MPEP § 211.03 further states, in pertinent part, that a petition under 37 CFR 1.78 and the petition fee would not be required for correcting a timely submitted benefit claim for the following situation: Changing the relationship of the applications (e.g., changing from "continuation" or "divisional" to "continuation-in-part" or from "continuation-in-part" to "continuation" or "divisional").

The changes requested by petitioner involve adding or changing a benefit claim, not merely changing the relationship of the applications. In particular, petitioner requests that the currently recorded benefit claim that Application No. 15/196,415 is a continuation of Application No. 14/656,999, and Application No. 15/196,415 is also a continuation of Application No. 13/927,548, be changed to indicate that Application No. 15/196,415 is a continuation of Application No. 14/656,999, which is a continuation of Application No. 13/927,548. This proposed correction results in a change to the chain of benefit claims rather than merely a change in the relationship of the applications.  Therefore, a petition under 37 CFR 1.78(e) is required to effect the requested change in the benefit claim for the above-identified patent.  

Further, while a certificate of correction may be issued to correct a domestic benefit claim in an issued patent, a petition under 37 CFR 1.78 would still be required. MPEP § 1481.03(II)(A)(1) states, in pertinent part: 

Where a benefit claim based upon 35 U.S.C. 120 to a national application is to be asserted or corrected in a patent via a certificate of correction, the following conditions must be satisfied:

(A) all requirements set forth in 37 CFR 1.78(d)(1) must have been met in the application which became the patent to be corrected;

(B) it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and

(C) a grantable petition to accept an unintentionally delayed claim under 37 CFR 1.78(e) must be filed, including the petition fee as set forth in 37 CFR 1.17(m).
 
	(Emphasis added).

The petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Petitioner is further reminded that the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Petitioner is also reminded that, if petitioner wishes that the subject application have the benefit of the filing date of the first filed application, petitioner must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

It is further noted that the Office issued a certificate of correction on April 6, 2021 that, inter alia, corrects the above-identified patent resulting in a correction to the domestic benefit claim from Application No. 15/196,415 being a continuation of Application No. 14/656,999 and a continuation of Application No. 13/927,548 to Application No. 15/196,415 being a continuation of Application No. 14/656,999, which is a continuation of Application No. 13/927,548.  For the reasons stated above, the certificate of correction dated April 6, 2021 was issued in error. Accordingly, the certificate of correction dated April 6, 2021 is vacated and an erratum will be issued. Applicant may again request a certificate of correction be issued upon grant of a petition under 37 CFR 1.78(e).

Any request for reconsideration of this decision not submitted within TWO (2) MONTHS from the mail date of this decision may be dismissed as untimely.1



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 


Any questions concerning this matter may be directed to Attorney Advisor Douglas I. Wood at (571) 272-3231.  

The application is referred to the Certificates of Correction Branch for appropriate action as indicated above.


/Charles Kim/
Director
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)